Civil action tried upon the following issues:
"1. Was the plaintiff, Flora Pope, injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.'
"2. What amount of damages, if any, is the plaintiff, Flora Pope, entitled to recover against the defendant? Answer: `$250.'"
Judgment on the verdict in favor of plaintiff. Defendant appealed.
The trial of this cause reduced itself to a controversy over issues of fact, which the jury alone could determine. A careful perusal of the record convinces us that the case has been tried substantially in accordance with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to require another hearing. The verdict and judgment will be upheld.
No error. *Page 776